PER CURIAM.
The appellant railway company, the defendant below, has appealed from an adverse judgment based on a jury verdict in a case arising out of a railroad crossing collision between a train and an automobile. Appellant states and argues three points dealing with admission of evidence, one of which also concerns comments of counsel in argument to the jury. On consideration thereof in the light of the briefs and record we conclude that the case was fully and fairly tried, and no reversible error has been made to appear.
Affirmed.